DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, and 7-10 are pending, of which claims 1 and 8 are independent. Claim 6 was cancelled.

Response to Arguments
Applicant's amendments and arguments, filed 12/28/2021, with respect to claims 1-5, and 7-10 have been fully considered and are persuasive. The rejections of the Non-Final office action mailed 9/28/2021 have been overcome and have been withdrawn.
Claims 1-5, and 7-10 are allowed.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Ouyang (Ouyang et al: "Deep learning massively accelerates super-resolution localization microscopy", Nature Biotechnology, vol. 36, no. 5, 16 April 2018) discloses applying generative adversarial networks (GANs) to allow imaging of biological structures at the molecular level. (p. 462-463). The images were smoothed and improved using the conditional GAN based on a LAMMPS molecular dynamics code. The GAN achieves a desired probability during training as it learns to discriminate between the original data and data generated by the generative portion of the GAN. (p.469-470).

Heifets (US Patent No. 9,373,059) discloses modeling a test object (e.g., a chemical compound) with the target object (e.g., docking the test object into an active site of the target object) in each of a plurality of different poses to create positional voxel maps. A convolutional neural network (CNN) is used to process the voxel map as a series of vectors and enable analysis of the chemical properties of the target object to be determined. (col. 3-4; col. 14 line 5-67; col. 21 lines 10-56).
However, the claims as recited are allowable since when reading the claims in light of the specification, none of the references of record anticipates, or renders obvious the recited combination as a whole; including the combination of Iimitations specified in the independent claims, including the further limitations:
Claims 1 and 8: “calculating positions of the plurality of atoms simulated in the scene at each time in a second time series by utilizing the trained GAN; determining movement information of the plurality of atoms simulated by analyzing the positions of the plurality of atoms simulated at each time in the second time series; and determining properties of a substance made up of the plurality of atoms simulated based on the movement information”; in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/Examiner, Art Unit 2148